DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 5 refers to “the thin portion” but does not clearly indicate which element is being referenced since claim 1 refers to the thin portion of multiple elements.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0244206 (“Nakayama”).
Claim 1
Nakayama discloses a piezoelectric film utilization device comprising: a cavity (cavity 12); a movable film formation layer that includes a movable film disposed on the cavity and defining a top surface portion of the cavity (movable film 60); and a piezoelectric element that is formed to contact a surface of the movable film at an opposite side from the cavity and having a peripheral edge receded further toward an interior of the cavity than the movable film in plan view (Fig. 12, piezoelectric element with tapered edge 100); and wherein the piezoelectric element includes a lower electrode formed on a surface of the movable film formation layer at the opposite side from the cavity (lower electrode 20), an upper electrode disposed at an opposite side from the movable film formation layer with respect to the lower electrode (upper electrode 40), and a piezoelectric film provided between the upper electrode and the lower electrode (piezoelectric layer 30), and the upper electrode has a thin portion at least at a portion of a peripheral edge portion (Fig. 12, upper electrode 30 is tapered). 

Claim 2
Nakayama discloses the piezoelectric film utilization device according to Claim 1, wherein the upper electrode has the thin portion across an entirety of the peripheral edge portion (Fig. 12, upper electrode 30 is tapered).

Claim 5
Nakayama discloses the piezoelectric film utilization device according to Claim 1, wherein the thin portion has a tapered upper surface with which a distance to an upper surface of the piezoelectric film decreases gradually toward the outside (Fig. 12, upper electrode 30 is tapered).

Claim 6
Nakayama discloses the piezoelectric film utilization device according to Claim 5, wherein a length in an inside/outside direction of the thin portion is not less than 0.5 µm in plan view (Nakayama, paragraph [0041], greater than 100 nm). 

Claim 7
Nakayama discloses the piezoelectric film utilization device according to Claim 5, wherein an inclination angle of the tapered upper surface with respect to the upper surface of the piezoelectric film is not less than 1 degree and within 8 degrees (Nakayama, paragraph [0041], 1 degree). 

Claim 9
Nakayama discloses the piezoelectric film utilization device according to Claim 5, wherein the upper electrode is constituted of a laminated film of an IrO2 film that is formed on the upper surface of the piezoelectric film and an Ir film that is laminated on the IrO2 film and the Ir film is present on the IrO2 film at an outer edge portion of the thin portion (Nakayama, Fig. 12, paragraph [0043], iridium oxide and iridium electrode slopes downward). 

Claim 10
Nakayama discloses the piezoelectric film utilization device according to Claim 5, wherein the upper electrode is constituted of a laminated film of an IrO2 film that is formed on the upper surface of the piezoelectric film and an Ir film that is laminated on the IrO2 film and the Ir film is not present on the 1rO2 film at an outer edge portion of the thin portion (Nakayama, Fig. 12, paragraph [0043], iridium oxide and iridium electrode slopes downward but does not extend to the outmost edge). 

Claim 11
Nakayama discloses the piezoelectric film utilization device according to Claim 1, wherein the upper electrode is constituted of a laminated film of an IrO2 film that is formed on an upper surface of the piezoelectric film and an Ir film that is laminated on the IrO2 film (Nakayama, Fig. 12, paragraph [0043], iridium oxide and iridium electrode).  

Claim 12
Nakayama discloses the piezoelectric film utilization device according to Claim 1, wherein the piezoelectric film is constituted of a material having PZT as a main component (paragraph [0050], PZT). 

Claim 13
Nakayama discloses the piezoelectric film utilization device according to Claim 1, wherein the lower electrode is constituted of a material having Pt as a main component (paragraph [0036], lower electrode of platinum). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0244206 (“Nakayama”) in view of U.S. Patent Pub. 2011/0228013 (“Ohashi”).
Claim 3
Nakayama discloses the piezoelectric film utilization device according to Claim 1.
Nakayama does not appear to explicitly disclose wherein the upper electrode has a rectangular shape that is long in one direction in plan view and the upper electrode has thin portions at both side portions. 
Ohashi discloses a similar piezoelectric element including a rectangular element shape (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of the electrode and piezoelectric element such that the upper electrode has a rectangular shape that is long in one direction in plan view and the upper electrode has thin portions at both side portions, as disclosed by Ohashi, into the device of Nakayama, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of Y for the purpose of matching a desired drive region (Ohashi, paragraph [0083]).

Claim 4
Nakayama in view of Ohashi discloses the piezoelectric film utilization device according to Claim 3, wherein the upper electrode also has thin portions at both end portions (Fig. 12, upper electrode 30 is tapered).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0244206 (“Nakayama”) in view of U.S. Patent Pub. 2015/0097898 (“Hayashi”).
Claim 8
Nakayama discloses the piezoelectric film utilization device according to Claim 5.
Nakayama discloses a tapering edge but does not appear to explicitly disclose wherein an outer edge portion of the tapered upper surface is formed to a curved surface that is outwardly convex. 
Hayashi discloses a similar piezoelectric device including a tapering edge which is outwardly convex (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein an outer edge portion of the tapered upper surface is formed to a curved surface that is outwardly convex, as disclosed by Hayashi, into the device of Nakayama, for the purpose of reducing a stress concentration at a boundary between layers (Hayashi, paragraph [0051]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0244206 (“Nakayama”) in view of U.S. Patent Pub. 2008/0012907 (“Takahashi”).
Claim 14
Nakayama discloses the piezoelectric film utilization device according to Claim 1.
Nakayama discloses a thin portion of an edge but does not appear to explicitly disclose wherein a thickness of the thin portion is constant and the thin portion has an upper surface that is parallel to an upper surface of the piezoelectric film. 
Takahashi discloses a similar piezoelectric film including a thinned edge portion with a constant thickness (Fig. 7A, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thin portion of an edge but does not appear to explicitly disclose wherein a thickness of the thin portion is constant and the thin portion has an upper surface that is parallel to an upper surface of the piezoelectric film, as disclosed by Takahashi, into the device of Nakayama, for the purpose of providing a uniform thickness for improved processing and reduction of heating errors to form crystallinity (Takashi, paragraph [0069]).

Claim 15
Nakayama in view of Takahashi discloses the piezoelectric film utilization device according to Claim 14, wherein a length in an inside/outside direction of the thin portion is not less than 0.5 µm in plan view (Nakayama, paragraph [0041], greater than 100 nm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853